05/26/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0483


                                      DA 20-0483
                                   _________________

IN THE MATTER OF THE
PARENTING OF S.R.G.,

      A minor child;

LISA LARRIVEE,
                                                                   ORDER
             Petitioner and Appellee,

      v.

JAMES GARDNER,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to James Garnder, to all counsel of
record and to the Honorable Jon A. Oldenburg, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   May 26 2021